Citation Nr: 9916989	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  95-29 969	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina




THE ISSUE

Entitlement to a compensable rating for hemorrhoids.  




ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1972 to May 
1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1993 rating 
decision by the RO which granted service connection for 
hemorrhoids and assigned a noncompensable rating.  The 
veteran appeals for a compensable evaluation.  In April 1998, 
the Board remanded the claim to the RO for further 
development.  


FINDING OF FACT

The veteran's hemorrhoids are no more than mild or moderate.  


CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids have 
not been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. § 4.114, Diagnostic Code 7336 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from October 
1972 to May 1993.  A review of his service medical records 
shows that in July 1986 he was seen for complaints of pain 
due to hemorrhoids.  The veteran gave a 20 year history of 
chronic hemorrhoids.  A large thrombosed hemorrhoid was 
excised.  The diagnostic assessment was thrombosed 
hemorrhoid.  

A July 1992 medical board report noted, in pertinent part, a 
diagnosis of bright red blood per rectum, secondary to anal 
fissures.  

On VA examination in June 1993, the veteran reported that he 
had a history of hemorrhoids off and on for many years, with 
increasing symptoms in the last 10 years.  He indicated that 
the hemorrhoids were lanced 10 years ago.  He stated that his 
condition, when present, produced burning, itching and 
bleeding.  Rectal examination was clear, with no blood on 
gloved exam finger.  Hemorrhoidal tags were present at the 
anus.  The diagnosis was history of hemorrhoids with 
hemorrhoidal tags present.  

In his March 1994 notice of disagreement, the veteran stated 
that the tags observed by the VA examiner were the remnants 
of fully thrombosed external hemorrhoids which were treated 
in service.  He indicated that the tags made defecation time-
consuming and inconvenient.  

In his September 1995 substantive appeal, the veteran stated 
that he had rectal bleeding once a week when he cleaned 
himself too vigorously or if his system was irregular.  He 
said that the bleeding lasted for several hours.  

VA treatment records dated from August 1994 to September 1996 
describe other ailments, not hemorrhoids.  

On VA examination in October 1998, the veteran reported that 
his rectal problem was basically unchanged.  It was noted 
that he had hemorrhoidal tags.  The veteran indicated that 
when he wiped vigorously after a bowel movement, he had 
bleeding, otherwise, he did not.  He stated that he had no 
pain.  The character and consistency of his stools were 
normal.  No problem with sphincter control was noted.  The 
veteran related that he was not currently under treatment for 
hemorrhoids.  On physical examination, modest sized, 
circumferential, hemorrhoidal tags were observed.  The 
examiner noted that the tags were not hemorrhoids, but 
remnants of hemorrhoids which have scarred down and self-
healed, leaving small projections.  Digital rectal 
examination revealed normal lumen and normal sphincter tone.  
The examiner noted that no fissure was demonstrated.  No 
bleeding or evidence of fecal leakage was observed.  The 
diagnosis was hemorrhoidal tags with no active hemorrhoids or 
fissures.  


II.  Analysis

The veteran's claim for a compensable rating for hemorrhoids 
is well grounded, meaning plausible.  The file shows that the 
RO has properly developed the evidence, and there is no 
further VA duty to assist the veteran with his claim.  
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A noncompensable evaluation will be assigned for mild or 
moderate hemorrhoids.  A 10 percent rating requires that they 
be large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.  

The veteran has reported symptoms of burning, itching and 
rectal bleeding after vigorous wiping; however, VA 
examinations in 1993 and 1998 merely revealed modest-sized 
hemorrhoidal tags.  Hemorrhoids were not found on either 
examination.  Post-service VA treatment records concern 
conditions other than hemorrhoids.  Thus, there is no 
evidence showing that he has hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences as required for a compensable 
evaluation under Code 7336.  The weight of the evidence 
establishes that hemorrhoids are no more than mild or 
moderate, and properly rated noncompensable.  

The preponderance of the evidence is against the veteran's 
claim for a compensable rating for hemorrhoids, the benefit-
of-the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

A compensable rating for service-connected hemorrhoids is 
denied.  



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

